
	
		III
		112th CONGRESS
		2d Session
		S. RES. 508
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2012
			Mr. Blunt (for himself,
			 Mrs. McCaskill, and
			 Mr. Nelson of Florida) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the teams and players of Negro
		  League Baseball for their achievements, dedication, sacrifices, and
		  contributions to baseball and the Nation.
	
	
		Whereas, prior to 1947, Major League Baseball excluded
			 African Americans from playing professional baseball, but could not suppress
			 their desire to play the sport;
		Whereas African Americans began organizing their own
			 professional baseball teams in 1885;
		Whereas, between 1920 and 1960, African Americans
			 organized 6 separate baseball leagues, known collectively as the Negro
			 Leagues;
		Whereas the Negro Leagues included exceptionally talented
			 athletes who played baseball at the sport's highest level;
		Whereas, on May 20, 1920, the first Negro League, the
			 Negro National League, played its first game;
		Whereas, prior to the inclusion of African Americans in
			 Major League Baseball, the Negro Leagues and their players were extraordinarily
			 successful and popular throughout the United States;
		Whereas the skills and abilities of players in the Negro
			 Leagues contributed to the realization by Major League Baseball of the need to
			 integrate African Americans into the sport;
		Whereas Major League Baseball was not fully integrated
			 until July 1959;
		Whereas the Negro Leagues Baseball Museum in Kansas City,
			 Missouri, was founded in 1990, to honor those who played in the Negro Leagues
			 as a result of segregation in the United States;
		Whereas the Negro Leagues Baseball Museum is the only
			 public museum in the Nation that exists for the exclusive purpose of
			 interpreting the experiences of players in the Negro Leagues from 1920 through
			 1960;
		Whereas there remains a need to preserve evidence of the
			 honor, courage, sacrifice, and triumph in the face of segregation that African
			 Americans displayed while playing in the Negro Leagues;
		Whereas the Negro Leagues Baseball Museum seeks to educate
			 a diverse audience through its comprehensive collection of historical
			 materials, important artifacts, and oral histories of the players in the Negro
			 Leagues, as well as inform the public on the impact of segregation on the lives
			 of those African-American players and their fans; and
		Whereas the Negro Leagues Baseball Museum, through its
			 invaluable resources, presents a great opportunity to teach children and others
			 by providing on-site visits, traveling exhibits, classroom curriculum, distance
			 learning, and other educational initiatives: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the teams
			 and players of Negro League Baseball for their achievements, dedication,
			 sacrifices, and contributions to baseball and the Nation;
			(2)supports the
			 designation of the Negro Leagues Baseball Museum in Kansas City, Missouri, as
			 America’s National Negro Leagues Baseball Museum, including the
			 museum's future and expanded exhibits, collections library, archives,
			 artifacts, and education programs;
			(3)commends the
			 efforts of the Negro Leagues Baseball Museum to recognize and preserve the
			 history of the Negro Leagues and the impact of segregation on the
			 Nation;
			(4)recognizes that
			 the continued collection, preservation, and interpretation of the historical
			 objects and other materials at the Negro Leagues Baseball Museum enhances the
			 knowledge and understanding of the experience of African Americans during
			 segregation;
			(5)calls on every
			 American to join in celebrating the Negro Leagues Baseball Museum and its
			 mission of preserving and interpreting the legacy of the Negro Leagues;
			 and
			(6)encourages
			 present and future generations of Americans to understand the important issues
			 surrounding the Negro Leagues, the role of the Negro Leagues in shaping Major
			 League Baseball and the Nation, and how the sacrifices of Negro League players
			 helped establish baseball as a national pastime of the United States.
			
